internal_revenue_service national_office technical_advice_memorandum index uil no case mis no tam-109681-99 cc bd nov district_director district taxpayer's name taxpayer's identification no year involved date of conference legend taxpayer yeara year b date date x y issue a o t t o t o u o h whether buyout payments called initial payments and back-end payments made in two lump sum amounts to union employees in exchange for thelr yearly share of productivity funds are deferred_compensation for purposes of sec_404 a of the intema revenue code the code’ facts in year a taxpayer and some of its subsidiaries entered into agreements with union employees that provided for contributions to a productivity fund each time a train is poo a tam-109681-99 operated with a reduced crew prior to year a the union agreements had called for a standard train crew of one conductor and two brakemen the agreements allowed trains to operate with reduced crews consisting of one conductor and one brakeman the agreements provided that the taxpayer would make a specific payment to a productivity fund for each tour of duty that a train was operated with a reduced crew at the end of each year the productivity fund-was divided up and shared by the protected employees each employee's share of the fund was based on a formula contained in the union agreements and basically gave each protected employee a share in the fund for each tour of duty that the employee performed sharing of the productivity fund was based on ail tours of duty_of protected employees whether or not on a reduced crew no separate trust or other vehicle was established for any sproduciivity tnd no annuities or otherinvestment vehicles were established on behalf of protected employees only active train crewmen who were members of the union as of the date of the contract_year a were protected employees and qualified to receive distributions from the productivity fund train crew members who were employed later or employees who were promoted to conductor or brakeman did not share in the productivity fund distributions the productivity fund agreements terminate only after there are no protected employees remaining in service with the taxpayer new agreements were entered into between the taxpayer and the union in year b under these agreements a standard train crew was reduced in size to one conductor and one brakeman equivalent to the reduced crew under the productivity fund agreements in addition protected employees in certain regions were offered the opportunity to exchange their rights under the productivity fund agreemients for two lump sum buyout payments one immediate initial payrrient of x and one deferred or pack-end payment of y when they separated from their employer this exchange known as a lump sum agreement was submitted to a vote of the protected employees on a regional basis if a majority of protected employees in a region approved the lump sum agreement the productivity fund was discontinued within that region and checks were issued to eligible employees for the first lump sum payments if a majority of protected employees in a region rejected the lump sum agreement the productivity fund was retained within the region and those employees continued to receive productivity fund payments on a yearly basis to be eligible for the lump sum payments the protected employee had to be in active_service as of date and have a seniority date in train service prior to date active status was defined to include those employees who returned to service from illness furlough injury suspension or dismissal some employees on leave for union business or disciplinary reasons did not receive their initial lump sum payment until they returned to active status back-end payments are payable under all of the lump-sum agreements when the employee separates from the employer by reason of resignation retirement death or tam-109681-99 dismissal without cause in the case of employees dismissed for cause some tumnp- sum agreements provide that the back-end payment is forfeited while other lump-sum agreements allow payment both the lump-sum payments and the yearly productivity fund payments were processed through the payroll system both types of payments were treated as wages and as such had all applicable payroll_taxes withheld and paid law and analysis gmnpensation such sec_404 of the code provides in part that if contributions are paid_by an employer on account of any employee under a plan deferring the receipt of contributions or compensation are not deductible under chapter of subtitle a of the code but if they would otherwise be deductible they are deductible under sec_404 subject_to the limitations contained in sec_404 pursuant to sec_404 of the code contributions to a nonqualified_deferred_compensation pian are deductible in the taxable_year in which the contribution is includible in the gross_income of employees participating in the plan or would be includible but for an exclusion under chapter of the code but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee sec_404 of the code provides that if there is no plan but there is a method or arrangement of employer contributions or compensation which has the’effect of a stock bonus pension profit-sharing or annuity plan or other plan deferring the receipt of compensation subsection a applies as if there were such a plan obviously in this case the taxpayer and its employees have entered into a plan method or arrangement for payment of the initial and back-end payments sec_404 of the code does not define compensation the regulations however indicate that compensation includes an amount received in exchange for the performance of services see sec_1_404_b_-1t q a-2 of the temporary income_tax regulations in this case protected employees entered into an arrangement that provided them with additional compensation to reduce the impact of the taxpayer's decision to operate trains with reduced crews citing to revrul_58_301 1958_1_cb_23 and revrul_75_44 1975_1_cb_15 which concem employment_taxes the taxpayer contends that the subject payments are not compensation because they were paid in exchange for the employee's relinquishment of contract rights while these revenue rulings may be relevant in the context of sec_3231 of the code and its definition of compensation as remuneration for services rendered they have no direct impact when the question involves the timing of a deduction under sec_404 this is because for purposes of sec_404 the term compensation is broadly a tam-109681-99 construed see 95_tc_415 aff'd 42_f3d_537 9th cir ‘ in this case the subject payments represent additional compensation_for_personal_services deductible under the rules of sec_404 while not determinative for sec_404 timing of deduction purposes the buyout payments are also consistent with the definition of compensation_for employment_tax purposes royalty fund v united 621_fsupp_1567 aff'd f_2d there are four circuits that view similar payments as wages sta of baltimore -- ila container cth tir 847_f2d_50 2d cir 25_f3d_662 8th cir 64_f3d_245 6th cir in sta of baltimore the container royalty fund was created pursuant to a collective bargaining agreement in order to protect longshoremen from loss of employment caused by containerization when use of bulk containers eliminated the need for piecemeal loading and unloading of cargo onto ships the employers contributed to the container royalty fund based on the tonnage of cargo handled at the end ofthe year the fund was divided up by the number of eligible employees and distributed to the eligible employees the court concluded that the supplementary pay was based on services actually performed and thus remuneration for employment the court explained that the payments represented a part of the benefit package negotiated between the employers and unions as a part of the collective bargaining agreement ‘in albertson's certain employees agreed to defer payments for future services such as a portion of salary or bonus or both they would otherwise have been entitled to receive in the year services were performed bookkeeping accounts were maintained for each of these employees these accounts reflected the deferred amounts plus an additional_amount designated as interest rejecting the argument that the amounts designated as interest were deductible under sec_163 of the code the tax_court held that these amounts represented additional compensation_for_personal_services deductible under sec_404 the ninth circuit affirming this decision stated that allowing the taxpayer to deduct these amounts prior to the actual receipt by the employees would contravene the clear purpose of the taxation scheme governing deferred_compensation arrangements f 3d pincite in reaching these conclusions both courts recognized that the purpose of sec_404 is to require matching of income inclusion and deduction by the employer and employee allowing an accrual_method taxpayer to deduct amounts characterized as interest in advance of inclusion by the employees would frustrate the matching principle of sec_404 l tam-109681-99 the court also explained that the basis upon which remuneration is paid is generally immaterial in determining whether or not the remuneration constitutes wages were the law otherwise parties to a collective bargaining agreement could in effect determine which portion of an employee's compensation would be included in the social_security_wage_base in sheet metal workers local pursuant to a collective bargaining agreement a supplemental unemployment_benefit_trust fund was established the purpose of the fund was to provide supplemental unemployment benefits accident and sickness disability benefits and severance_pay to union members who were involuntarily unemployed when the fund was terminated all the assets were distributed to the employees the employer in sheet metal workers local sought to distinguish its case trom nysa-ila tonitainér royalty fund and lané processing grounds that the holdings in those cases tured on a finding that the trust fund payments were directly attributable to services rendered to employers those cases had held that payments from the funds to employees were payments in remuneration for past services the employer in sheet metal workers local contended that its payments did not depend on the empioyees' relationship with the employers but rather their union status and years of participation in the fund the court rejected this distinction and agreed that receipt of a payment was directly contingent on past or present employment these three cases focused on the trust funds’ eligibility requirements to determine whether a payment to an employee was remuneration for - past or present services the sixth circuit after considering the reasoning of the other circuits agreed that eligibility requirements provide the most accurate-test to determine whether a payment is truly in consideration for services trust on the here the taxpayer's contributions to the productivity fund represent part of the compensation package agreed to by the union the productivity fund buyout agreement is a mere modification and extension of that benefit package sec_1_404_a_-12 of the income_tax regulations provides that a deduction under sec_404 is allowable for a contribution only in the taxable_year of the employer in which or with which ends the taxable_year of the employee in which an amount attributable to the contribution is includible in gross_income as compensation and then only to the extent separate_accounts are maintained for each employee see sec_1_404_a_-12 of the regutations sec_1_404_b_-1t q a-1 of the regulations clarifies that any plan or method or arrangement deferring the receipt of compensation or providing for deferred benefits other than compensation is treated as a plan deferring the receipt of compensation_for purposes of sec_404 and sec_404 thus for example under sec_404 and b a contribution paid_or_incurred with respect to a nonqualified_plan or method or arrangement providing for deferred benefits is deductible in the taxable_year of the employer in which or with which ends the taxable_year of the employee in which the tam-109681-99 amount attributable to the contribution is includible in the gross_income of the employee sec_404 and sec_404 of the code apply to all compensation and benefit plans or methods or arrangements however denominated which defer the receipt of any amount of compensation or benefit including fees or other_payments sec_1_404_b_-1t q a-2 a of the regulations provides that a plan defers the receipt of compensation or benefits to the extent that it is one under which an employee receives compensation or benefits more than a brief period of time after the end of the employer's taxable_year in which the services creating the right to such compensation or benefits are performed under sec_1_404_b_-1t q a-2 b of the regulations a plan is presumed to defer the receipt of compensation_for more than a brief period of time to the extent that an employee receives compensation after the fifteenth day of the third calendar month following related_services were rendered as an example the regulation provides that salary under an employment contract or a bonus under a year-end bonus declaration is presumed to be paid under a plan or methad or arrangement deferring the receipt of compensation to the extent that the salary or bonus is received beyond the applicable month-period see also sec_1_404_b_-1t q a-2 c of the regulations the end ‘of the employer's taxabte-year in which the h_r conf_rep no 98th cong 2d sess explains that the conferees intend that payment of bonuses or other_amounts within months after the close of the taxable_year in which significant services required for payment have been - performed is not considered a deferred_compensation or deferred_benefit plan emphasis added - st protected employees of the taxpayer were not required to perform additional services to receive the lump sum payments but would have forfeited the right to receive them if they were not employed on date assuming the protected employees were in active_service and the lump sum payments were approved by the region the right to receive the these payments was fully vested thus significant services creating the right to the ump sum payments were fully rendered by date conclusion the buyout payments made in two lump sum payments to union employees in exchange for their yearly share of productivity funds are compensation_for purposes of sec_404 of the code initial payments made within months after the close of the taxpayer's taxable_year in which an employee became eligible to receive the initial payment year b are not deferred_compensation under sec_404 of the code however initial payments if any made after thi sec_2 month period are deferred_compensation under sec_404 la tam-109681-99 regarding the back-end payments although protected employees had a vested right to receive these payments and the services creating the tight to the back-end payments were fully rendered by date these payments were not made until death ’retirement or resignation of the employee the back-end payments made within months following the end of the taxpayer's taxable_year in which the related_services were rendered are not deferred_compensation thus back-end payments made within months after the close of year b are not deferred_compensation under sec_404 however back-end payments made beyond thi sec_2 month period are deferred_compensation and are deductible in the taxable_year in which or with which ends the taxable_year of the employer in which the back-end payments are included in gross_income by the employee a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
